El Juez Asociado ,Sb. Wolf,
emitió la opinión del tribunal.
La presente es nna de las muchas apelaciones en cansa criminal sometidas a la consideración de este tribunal en la que el apelante no ha presentado alegato ni hecho compare-cencia alguna hasta el día de la vista. Esta práctica es suma-mente deplorable e impone una labor más, tanto a la corte como al Fiscal. Si se espera hasta el último momento para solici-tar la intervención de los abogados en los casos, entonces de-berá) hacerse una moción al tribunal pidiendo permiso para archivar el alegato y notificarse ál Fiscal de esta corte. Si entonces denegare el tribunal la solicitud el abogado habrá cumplido enteramente con sus deberes para con la corte y su cliente. No debe el abogado asistir a la vista sin justificar debidamente la razón que ha habido para no formular el ale-gato, pues de no cumplirse con este requisito no considerare-mos otros errores que los que sean fundamentales, como los de falta de jurisdicción y los de que la acusación no imputa un delito público.
*9El apelante fné juzgado y declarado culpable de un delito de hurto de menor cuantía tanto en la corte municipal como en la de distrito, habiendo sido condenado por esta última a sufrir dos meses de cárcel. La única cuestión que ha planteado el apelante se refiere a que la mera posesión de un artículo robado no hace surgir presunción alguna de culpa, y que no habiéndose probado más que la posesión del objeto robado, la prueba fué insuficiente para declarar culpable al acusado.
Los hechos ocurrieron de la manera siguiente: Bernabé Pascual, o sea el denunciante, era dueño de una sortija. Es un maquinista encargado de cierta máquina en la fábrica de tabacos “La Colectiva.” Fué a lavarse las manos y se quitó la sortija, poniéndola sobre el lavamanos; en eso gritó una mujer que se había pillado una mano en una máquina y corrió a auxiliarla. Cuando volvió por la sortija ya no estaba allí. Algún tiempo después recuperó el perjudicado la sortija en la tienda de José Trápaga. José Trápaga la había comprado a un policía llamado Jacinto González quien la compró a Angel María Castro. Angel María Castro la había comprado al acusado Ignacio Laureano. Uno de los policías siguió la pista del anillo desde que salió del acusado hasta que fué a poder de Trápaga. Al ser preguntado el acusado cómo obtuvo la sortija, contestó que la había comprado a un negrito. El poli-cía le dió tiempo al acusado para que buscara al negrito, y habiendo transcurrido dos semanas sin que éste apareciera, procedió el policía a arrestar a dicho acusado. Este también era empleado de “La Colectiva” al ocurrir el robo de la sor-tija y tenía acceso al sitio donde Bernabé Pascual dejó el anillo. La sortija valía menos de $15.
Durante la vista el Fiscal de este tribunal alegó que de acuerdo con el criterio de la mayoría de las cortes la posesión de objetos recientemente después de haber sido robados, esta-blece una presunción de culpa y exige al acusado que expli-que dicha posesión, constituyendo prueba suficiente para jus-tificar una sentencia condenatoria; y cita el caso de Knickerbocker v. The People, 43 N. Y., 177, y otros. El Fiscal admite *10el hecho de ser distinta la regla en California, de cuyo Estado fué tomado nuestro Código Penal. El principio en California y otros Estados es que la simple posesión de objetos roba-dos sin concurrir otras circunstancias no es suficiente para declarar culpable al acusado. People v. Swinford, 57 Cal., 86; People v. Brown, 48 Cal., 253; People v. Wong Chong Suey, 110 Cal., 121.
Expresa Wigmore en el párrafo 2513 de su obra sobre Evidencia, que “una de las cuestiones que han dado más que hacer sin provecho alguno ha sido la de si en ciertos "casos el hecho de encontrarse el acusado en posesión de los bienes robados hace surgir la presunción de que él fuera.el ladrón.” Esa es ciertamente, dice el tratadista, una deducción de hecho. Wharton en su obra de Evidencia Criminal, párrafo 758, edición décima, hace iguales consideraciones como también Chamberlayne en la Ley Moderna de Evidencia, párrafos 1123 y siguientes. Manifiesta este último autor en el párrafo 1124, que “cualquiera que sea la debida consideración que se dé como prueba a la presunción de culpa por no explicarse la posesión cuando no aparece sostenida por otra prueba, la cues-tión puede resultar académica en la mayoría de los casos. Raras veces ocurrirá que dicha posesión no vaya acompañada de hechos que no la determinen.” Tal fué también el criterio del Juez Asociado de este Tribunal, Sr. MacLeary, reciente-mente fallecido, que siendo entonces Juez Asociado de la Corte Suprema de Montana, emitió la opinión del tribunal en el caso de Territory v. Boyle, 7 Mont., 250. En dicho caso la corte se expresó como sigue:
“El apelante alega que la prueba no es suficiente para sostener el veredicto. Qué la posesión de objetos recientemente robados no es por sí bastante para declarar culpable por ladrón al poseedor de los mismos es un principio que ha quedado bien establecido- y la corte instruyó al jurado en tal sentido. Pero casi siempre concurren otras circunstancias en la transacción que explican dicha posesión.”
Estaríamos dispuestos, a adoptar la jurisprudencia del Estado-de California y demás Estados de igual procedencia *11en cuanto a este punto, aun cuando fuera necesario para nosotros el resolver un caso sobre la simple posesión ele obje-tos robados después de ocurrido el robo, si bien en este caso no tenemos necesidad de dictar una resolución tan específica. En los casos ele California se declara que la posesión de la pro-piedad poco tiempo después de ocurrido el robo es una cir-cunstancia sospechosa que en unión de otras exige al acusado que explique dicha posesión. People v. Kelly, 28 Cal., 424; People v. Luchetti, 119 Cal., 501; People v. Vidal, 121 Cal., 221; People v. Wilson, 135 Cal., 331; People v. Matezuski, 11 Cal. Apps., 465. Véase también el caso de Territory v. Doyle, 7 Mont., 250 y el de State v. Sanford, 8 Idaho, 187.
En el caso de Vidal supra se declaró, que habiéndose encon-trado al acusado en posesión de una yegua que había sido recientemente robada era suficiente con que se presentara al-guna otra ligera prueba corroborante de hechos que tendieran a inculparlo para someter el caso al jurado. Uno de los otros hechos que ha sido considerado como suficiente para declarar culpable aúna persona que está en posesión de objectos recien-temente robados es el de no explicar dicha posesión cuando se le da la oportunidad de hacerlo. Thomason v. State, 41 S. W., 638; State v. Marshall, 74 N. W., 763; State v. King, 96 N. W., 712; 25 Cyc., 138.
De igual manera el valor de la explicación que se hiciere es una cuestión que debe dejarse á la consideración del jurado si el caso se celebra ante él. 25 Cyc. 138. En el presente caso no sólo estaba el acusado en posesión de la sortija robada, sino que se encontraba colocado en la misma fábrica de donde el querellante era empleado y tenía acceso al cuarto de donde fué tomada la sortija. Se le dió la oportunidad de que expli-cara el hecho de haberse hallado ésta en su poder y manifestó que la había comprado a un negrito a quien no pudo presen-tar a pesar de las dos semanas que le dió el policía para que lo hiciera. Cuando una persona aparece en posesión de obje-tos. que han sido robados recientemente y se le ofrece la oca-sión de que explique tal posesión, tendrá ésta para con la socie-*12ciad la obligación de explicar dicha posesión y de no hacerlo así al juez o jurado qne conozca clel caso, el tribunal de ape-lación no revocará la sentencia condenatoria qne se dicte.
Si nn hombre está en posesión de objetos rebados y no puede presentar a la persona de quien los obtuvo, por lo general podrá ofrecer prueba de su buen carácter con anterioridad al hecho para contrarrestar su posesión sospechosa y el juez o jurado, según sea el caso, deberá siempre estar satisfecho de la culpabilidad del acusado fuera de duda razonable.
Este caso fue juzgado por el juez ante quien compareció el acusado y dicho juez tenía derecho a determinar si la expli-cación hecha por el referido acusado acerca de la compra que hizo al negrito era satisfactoria. No solamente concurrió el elemento de si fué satisfactoria dicha explicación sino que la oportunidad que tuvo el acusado de coger la sortija era también una circunstancia que había de ser considerada por el juzgador.
No encontramos que se haya cometido error alguno y debe confirmarse la sentencia.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.